Citation Nr: 1116600	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a low back disability.

In his April 2005 substantive appeal, the Veteran requested a hearing before the Board.  The requested hearing was scheduled for July 11, 2007.  However, the Veteran did not report for that hearing.  Nor did he provide good cause for his failure to report or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2010).

In November 2007, the Board recharacterized the claim on appeal as an application to reopen a previously denied claim for service connection for a low back disability and remanded the appeal for issuance of proper notice regarding new and material evidence.  In October 2009, the Board reopened the Veteran's claim of entitlement to service connection for a low back disability and remanded it for further development.


FINDING OF FACT

The Veteran's current lumbar spine disability first manifested after his separation from service and is unrelated to his service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current lumbar spine disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  
The Veteran contends that his current lumbar spine disability is the result of a back injury sustained in service.  Specifically, the Veteran asserts that he injured his low back after falling off of a ladder in service and that he has experienced low back symptoms since that time.  In support of the Veteran's claim, his father has submitted a statement stating that the Veteran had been suffering with back pain off and on since December 1977 but refused to see a doctor because he could not afford to pay for the necessary treatment.

The Veteran's service medical records show that he sought treatment for back pain after falling off of a ladder in March 1975.  There was no swelling and a back muscle strain was assessed.  In June 1975, the Veteran sought treatment for low back pain.  No point tenderness was noted, and muscle contraction was assessed.  In February 1976 the Veteran again complained of intermittent low back pain for three days.  He had self-treated with limited duty, and a previous history of a back condition was noted.  The Veteran described his pain as a continuous ache and he was unable to touch his toes.  An assessment of rule out muscle spasm was rendered.  Thereafter, the Veteran was treated for other conditions in service, but made no further complaints of back pain.  There is no indication that the Veteran underwent a clinical evaluation at separation, however he denied a history of recurrent back pain at that time.

A review of post-service private medical records reveals intermittent treatment for low back problems beginning around March 1994.  Initially, the Board notes that in February 1992, in completing a medical history questionnaire, the Veteran denied a history of back or spine injury.  Then, in March 1994, the Veteran sought treatment for a two-week history of pain in the lower back.  It was noted that he previously hurt his back in 1989.  Five view imaging of the lumbar spine revealed no significant abnormalities.  In April 1995, the Veteran complained of worsening back pain, indicating that he strained his low back while cutting grass.  Tenderness and spasms were noted, as was decreased range of motion of the lumbar spine.  The Veteran was assessed with a lumbar muscle strain.  In July 1995, the Veteran again sought treatment for low back pain that had been present for three to four months.  The pain was an ache that radiated into his left leg and down to the knee, creating a tingling type of sensation.  Range of motion of the back was moderately restricted by pain.  Lumbar strain was diagnosed and the Veteran was referred to physical therapy the same month.  During physical therapy, he reported low back pain of just a few days duration with no apparent cause.  He did not complain of distal radiation at that time.  In August 1995, the Veteran reported jumping over a ditch and feeling a severe jolt after which he experienced increasing pain.  August 1995 imaging of the lumbar spine was normal.  

In October 1996, the Veteran sought treatment for pain in the lower right back of eight months duration.  He reported prior treatment for the low back in 1994 and 1995, but denied a history of back injury or other back trouble.  A computed tomography (CT) scan of the lumbar spine showed a mild disc bulge at L4-5 and mild central canal stenosis.  It was noted that the CT scan of the Veteran's back had to be approved by the Veteran's employer due to Worker's Compensation rules.  The Veteran sought treatment in September 1997 for low back pain that was previously resolved but now recurring following a motor vehicle accident in which the Veteran's car was rear-ended.  It was noted that the Veteran was considering applying for VA disability for chronic pain and disc degeneration from a fall at Fort Hood approximately 20 years before.  The Veteran was assessed with chronic lumbar pain, exacerbated by an acute strain from motor vehicle accident.  

In a February 1998 statement, the Veteran's treating physician indicated that the Veteran was under his care for treatment of long-standing spinal stenosis, which may be related to service because of the Veteran's history of injury while in service.  The physician indicated that stenosis was not something that originated in the recent past and took decades to evolve.

In June 1998, the Veteran was again treated for right-sided low back pain following another motor vehicle accident.  It was noted that when the Veteran was previously seen in April 1997, he was essentially asymptomatic.  Following his recent accident, he underwent six sessions of physical therapy with good relief.  Pain resolved after four sessions, however, he still had some numbness in the right foot.  The Veteran reported a history positive for a back injury when he fell off of a ladder in March 1975 while in the service.  He also reported a previous on-the-job injury.  On physical examination, there was no evidence of spasm or abnormal curvature of the spine.  The Veteran was able to flex the back without any difficulty and there was no limitation of motion with extension or lateral bending.  Straight leg raising tests and external rotation of the hips showed no limitations.  The private physician reported that the Veteran undoubtedly sustained a strain of the lumbar spine at the time of his rear-end collision, but that there were no objective findings on examination that were attributable to his preexisting disc problem.  The disturbance and sensation at the S1 level was a new finding.

The Veteran was afforded a VA examination in May 2002.  The examiner noted that the Veteran fell off of a ladder in 1975 but returned to his regular activities for the next two years in service.  Post service, he worked as a prison guard until 1979, at which time he went to work for the Baton Rouge Water Department and had worked there since.  The Veteran reported that his work required physical exertion.  The Veteran reported a back ache from time to time and occasional use of anti-inflammatories.  He also reported numbness in the right foot which had been present for the last year.  On physical examination, the Veteran was noted to carry a cane, but he did not appear to be using it to bear weight.  Posture, gait, reflexes, and range of motion were all normal.  The examiner noted that a CT scan of the lumbar spine taken in May 2002 showed a slight bulge at L5-S1 and some degenerative changes.  The examiner diagnosed mild degenerative joint disease (DJD) of the lumbar spine.  An opinion was given that the changes were consistent with an individual who had done heavy labor as part of his job for more than 20 years, and that the Veteran's DJD was secondary to his occupation and his age.  He reasoned that the single episode of a fall in 1975 was followed by an ability to perform regular duties in the military for two more years, followed by a physical state that allowed for work as a prison guard, followed by an ability to work in his present job that required him to remove water meters. 

The Veteran was afforded another VA examination in November 2009.  The examiner noted the Veteran's history of falling off of a ladder in 1975.  He noted the Veteran's current complaints of urinary urgency, nocturia, erectile dysfunction, numbness, leg or foot weakness, unsteadiness, fatigue, decreased motion, stiffness, weakness, spasms, and constant, daily, aching pain in the low back with radiation to the lateral right leg.  The examiner noted flare-ups, with resulting functional impairment, and incapacitating episodes three times per month.  On physical examination, the spine appeared normal.  Gait was normal and there were no abnormal spinal curvatures.  There was objective evidence of spasms on the right, pain with motion bilaterally, and tenderness bilaterally.  Motor examination, reflex examination, and muscle tone were all normal, although atrophy of the right calf muscle was noted.  Sensory examination showed impaired sensation of the right lower extremity.  On range of motion testing of the spine, flexion was from 0 to 45 degrees; extension was from 0 to 20 degrees; left and right later flexion were from 0 to 20 degrees; left lateral rotation was from 0 to 30 degrees; and, right lateral rotation was from 0 to 20 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion.  The examiner did not offer a diagnosis or an opinion regarding etiology.

The Veteran attended another VA examination in August 2010.  The examiner noted that the Veteran fell off of a ladder in 1975 and landed on his side.  He was treated at Fort Hood hospital and was told he had a lumbar strain.  Since then, his condition had been intermittent with remissions.  The Veteran complained of paresthesias, leg or foot weakness, decreased motion, stiffness, weakness, spasm, and spine pain in the mid-lower spine that was severe, occurred weekly to monthly, and radiated to the right thigh and foot.  On physical examination, the Veteran's pelvis was tilted left and his gait was noted to be antalgic on the right.  There was lumbar flattening, list, and scoliosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the spine.  On range of motion testing, flexion was from 0 to 65 degrees; extension was from 0 to 10 degrees; left lateral flexion was from 0 to 10 degrees, left lateral rotation was from 0 to 15 degrees; right lateral flexion was from 0 to 15 degrees; and, right lateral rotation was from 0 to 18 degrees.  There was no objective evidence of pain on active range of motion, nor was there pain or additional limitations with repetitive motions.  Reflex examination, motor examination, and sensory examination were all normal.  The Veteran's left leg was noted to be shorter than the right leg.  A lumbar spine X-ray showed moderate narrowing at L5-S1 due to degenerative disc disease.  The examiner diagnosed lumbar disc disease, chronic right L5 radiculopathy, 1 centimeter left leg length discrepancy, and right thoracic scoliosis. 
Based on examination of the Veteran and a review of the claims file, the examiner opined that it is not likely that the Veteran's current back disabilities were related to his in-service back injury in 1975.  The examiner based the opinion on the fact that the Veteran was not treated for his back post service until March 1994 following a back injury 1989.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board is inclined to place less probative value on the February 1998 private medical opinion.  While the private physician related the Veteran's spinal stenosis to military service, the Board finds the opinion to be speculative in that the physician stated that the Veteran's condition may well be related to service given the Veteran's history of an injury in service.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that Veteran's time as a prisoner of war could have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder may or may not exist or may or may not be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  

Moreover, the Board finds that the February 1998 opinion is not supported by adequate rationale.  Other than the fact that spinal stenosis takes decades to evolve, which only supports that the Veteran could have developed spinal stenosis at any time in and prior to 1978, the examiner offered no rationale for the conclusion that the Veteran's back disability may be related to service.  Nor did the physician attribute the disability to the fall in service or address the Veteran's intercurrent back injuries.  Indeed, there is no indication that the physician reviewed the Veteran's claims file or based his opinion on anything other than a history reported by the Veteran.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board assigns greater weight to the May 2002 and August 2010 VA opinions finding that the Veteran's current lumbar spine disability was not related to his period of active service.  In placing greater weight on the August 2010 opinion in particular, the Board notes that the examiner provided a thorough rationale for the opinion.  In forming the August 2010 opinion, the examiner found probative the fact that the Veteran did not complain of low back symptoms post service until 1994, following a more recent injury in 1989.  Regarding the May 2002 opinion, the examiner found the Veteran's back disability to be consistent with the Veteran's reported work history and age.  His finding was based on his clinical expertise and experience as an orthopedic surgeon and the fact that, following his in-service injury, the Veteran was able to complete the remainder of his service and work in positions post service that were physical in nature.  The Board recognizes that the age cited in the May 2002 examination opinion was incorrect, but finds the error to have little effect on the probative weight afforded the opinion due to the fact that the examiner had the opportunity to physically examine the Veteran.  Among the factors for assessing the probative value of a medical opinion is the thoroughness and detail of the physician's opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board accordingly finds the May 2002 and August 2010 VA medical opinions to be the most probative and persuasive as to whether the Veteran's lumbar spine disability is related to service because those opinions were based on adequate rationales, review of the record, and examination of the Veteran.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the preponderance of the evidence is against a finding of a direct nexus between the Veteran's low back injury in service and his current lumbar spine disability.  Although service medical records document treatment for low back symptoms in 1975 and 1976, following the last complaint in February 1976, the Veteran went another 20 months in service without a complaint of low back pain and he did not report recurrent back pain at separation.  In addition, arthritis of lumbar spine (or any other lumbar spine disability) was not diagnosed within one year of separation, so presumptive service connection for a lumbar spine disability is not warranted.  Therefore, the Board finds that a chronic disability was not shown in service and arthritis was not shown within one year following separation from service.

The Board notes the contentions of the Veteran that his current lumbar spine disability is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as back pain, but he is not competent to provide a medical diagnosis for any lumbar spine disability or to relate any lumbar spine disability medically to his fall from a ladder in service.  

The Veteran and his father have also provided lay evidence of continuity of low back symptomatology in service and after discharge.  The Board acknowledges that they are competent to do so.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds their statements regarding continuity of symptomatology to lack credibility.  The last complaint of low back pain in service was in February 1976,  20 months prior to the Veteran's separation in October 1977, and the Veteran did not report any back pain at separation.  His statements made at the time of separation were contemporaneous to service and are found credible.  In addition, the first post-service evidence of a low back disability is in March 1994.  In view of the post-service period without treatment or complaints, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the Veteran's claim of continuity of symptomatology since service is contradicted by other evidence of record.  For example, at the time the Veteran reported symptoms related to his low back in March 1994, he reported an onset of symptoms only two weeks prior to that visit.  He also referenced a previous back injury in 1989 but made no mention of his in-service back injury at that time.  Those statements were made in furtherance of treatment, and not in connection with a claim for benefits, and, are therefore afforded significant probative weight.  In fact, the Board notes that the first time the Veteran mentioned his in-service back injury was in September 1997 when he indicated he was considering filing a claim for VA benefits.  The Board also finds it significant that private medical records show reports of a work-related back injury occurring sometime around 1989.  Furthermore, in October 1996, reference was made to Worker's Compensation claim related to treatment for the low back. 

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current lumbar spine disability is related to his active service.  Therefore, the Board concludes that the lumbar spine disability was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, April 2007, and November 2007; rating decisions in June 2002 and July 2003; a statement of the case in February 2005; and, a supplemental statement of the case in May 2009.  Those documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained multiple medical examinations in relation to this claim.
  
The Board notes that in the Veteran's representative's informal hearing presentation dated in March 2011, an independent medical opinion was requested pursuant to 38 C.F.R. § 20.901(d) (2010).  Because the controversy involved in this appeal does not present a question of such medical complexity to require additional development, the Board finds that an independent advisory medical opinion is not warranted.  Specifically, the crux of this appeal turns on whether the veteran's current low back disability began in service or is related to a fall in service. The evidence of record shows that the veteran did not seek treatment for a low back disability until some 16 years after his separation from service and had an intercurrent work-related back injury.  In addition, there are multiple statements from physicians in the record and only one indicated a possibility that the Veteran's low back disability may be related to service while a VA examination made negative findings regarding relationship to service.  Accordingly, the Board finds that an additional medical opinion is not warranted.

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER


Service connection for a lumbar spine disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


